[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.1

AMENDED AND RESTATED

AGREEMENT

This Amended and Restated Agreement (this “Agreement”) is made effective as of
June 10, 2004 (the “Effective Date”), by and between Fujisawa Healthcare, Inc.,
a Delaware corporation (“Fujisawa”), having an address of Parkway North Center,
Three Parkway North, Deerfield, Illinois 60015, and Gilead Sciences, Inc., a
Delaware corporation (“Gilead”), having an address of 333 Lakeside Drive, Foster
City, California 94404. Fujisawa and Gilead are sometimes referred to herein
individually as a “Party” or “party” and collectively as the “Parties” or
“parties”.

I. RECITALS

WHEREAS, Fujisawa, as successor to Fujisawa USA, Inc., a Delaware corporation,
and Gilead, as assignee of Vestar, Inc., a Delaware corporation, are parties to
the Agreement dated August 9, 1991 (the “Termination Agreement”), as amended as
of May 17, 1994, April 3, 1995 and March 4, 1996 (collectively, the
“Amendments”); and

WHEREAS, Fujisawa and Gilead desire to restate one integrated document the terms
and provisions of the Termination Agreement as amended by the Amendments in
order to dispense with the need to review the several documents constituting the
Termination Agreement and the Amendments.

NOW THEREFORE, in consideration of recitals and the mutual covenants set forth
the Termination Agreement and Amendments, the sufficiency of which is hereby
acknowledged, the Parties agree that the terms of the Termination Agreement as
so amended by the Amendments through March 4, 1996, the date of the last
Amendment (and with no other or further amendments except for the specific dates
inserted in Sections 4.3(c) and 14.4 in lieu of the references in such sections
to “the date hereof’ in order that such references not be misunderstood to refer
to the date of this Agreement) are as follows:

II. DEFINITIONS

2.1 “Amphotericin B”. “Amphotericin B” shall mean a polyene antifungal
antibiotic currently produced by Streptomycetes rodosus which shall be
incorporated in the Product (as hereinafter defined) by Gilead.

2.2 “Confidential Fujisawa Information”. “Confidential Fujisawa Information”
means technical data, materials, formulae, preclinical data and clinical data
and know-how pertaining to the use of the Product which is considered to be
confidential and proprietary to Fujisawa including information previously
disclosed to Gilead.

2.3 “Confidential Gilead Information”. “Confidential Gilead Information” means
technical data, materials, formulae, preclinical data and clinical data and
know-how pertaining to the manufacture and use of the Product which is
considered to be confidential and proprietary to Gilead including information
previously disclosed to Fujisawa.

 

1.



--------------------------------------------------------------------------------

2.4 “Cost Savings”. “Cost Savings” shall have the meaning given to it in
Paragraph 4.3(a).

2.5 “Fujisawa Territories”. “Fujisawa Territories” shall mean Canada.

2.6 “GMP Standards”. “GMP Standards” shall have the meaning accorded to it in
Paragraph 3.2 hereof.

2.7 “Non-clinical Research Activities”. “Non-clinical Research Activities” shall
mean research activities specifically required by regulatory agencies to satisfy
regulatory requirements that is not clinical testing.

2.8 “Partnership” and “Partnership Agreement”. “Partnership” and “Partnership
Agreement” shall mean that certain Lyphomed-Vestar Partnership Agreement dated
March 6, 1987 as amended October 9, 1989 by and between Fujisawa, as assignee of
Fujisawa USA (“FUSA”) and FUSA as successor to Lyphomed, Inc., and Gilead, as
successor to NeXstar Pharmaceuticals, Inc. (“NeXstar”) and NeXstar as successor
VESTAR, which agreement is further described in Paragraph 12 hereunder.

2.9 “Pre-Commercialization Activities”. “Pre-commercialization Activities” shall
include but not be limited to Phase 1, 11 and III Clinical Testing and any other
such activities deemed necessary by government regulatory bodies other than
Non-clinical Research Activities.

2.10 “Presentation”. “Presentation” shall mean each variation in a Product that
would be sufficiently significant to require a separate product code in the
United States.

2.11 “Primary Seller”. “Primary Seller” shall mean the entity first selling to
an entity that is not a division, subsidiary or affiliate of Fujisawa or a
Fujisawa licensee or sublicensee.

2.12 “Product”. “Product” shall mean Gilead’s form of liposome-encapsulated
Amphotericin B, which is sold under the registered trademark “AmBisome” and is
described in Appendix C.

2.13 “Standard Cost/Unit”. “Standard Cost/Unit” shall mean Gilead’s costs of
manufacturing the Product, including Amphotericin B and all other direct
materials, labor, quality control and freight costs as well as manufacturing
overhead and other general and administrative costs directly associated with the
manufacturing of the Product, allocated according to generally accepted
accounting principles (“GAAP”); provided, however, that general and
administrative expenses will not include any expenses not directly related to
the day-to-day management of Gilead’s business. During 1991, Gilead’s cost/unit
is projected to be [ * ] per vial. The parties agree that this figure will be
used in lieu of the Standard Cost/Unit for 1991 and that the Standard Cost/Unit
will not be greater than [ * ] per vial in 1992. For each subsequent calendar
year, the Standard Cost/Unit will be the actual cost/unit experienced by Gilead
in the twelve (12) months ended December 31 of the immediately preceding year;
provided, however, that in the event a mid-year pricing review is requested
pursuant to Paragraph 4.6, then for the second half of the then current calendar
year the Standard Cost/Unit will be the actual cost/unit experienced by Gilead
in the six (6) months ended June 30 of the then current year.

If the Product were to be sold in more than one Presentation then a separate
Standard Cost/Unit would be calculated for each Presentation.

 

2.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.14 “Gilead Patents”. “Gilead Patents” shall mean those patents listed in
Appendix A and shall include rights and interests formerly held by the
Partnership and assigned to Gilead pursuant to the Termination Agreement.

2.15 “Gilead Price”. “Gilead Price” shall mean the price charged by Gilead to
Fujisawa for the Product and shall be determined as provided in Paragraph 4.3
hereof.

2.16 “Gilead Technology”. “Gilead Technology” shall mean that technology
described in Appendix B and shall include rights and interests formerly held by
the Partnership and assigned to Gilead pursuant to the Termination Agreement.

2.17 “Gilead Territories”. “Gilead Territories” shall mean all areas of the
world that are not Fujisawa Territories or the Co-Promotion Territory.

2.18 “Gilead Trademark”. “Gilead Trademark” means registrations and applications
identified in Appendix D.

2.19 “Weighted Average In-Market Price”. “Weighted Average In-Market Price”
shall mean the total Net Revenues (as hereinafter defined) from the sale of the
Product by Primary Sellers in United States Dollars divided by the total number
of units sold (net units). The term ‘Net Revenues’ as used in this Paragraph
2.19 means gross revenues derived from the sale of the Product in finished
package form sold by Fujisawa and its affiliates, less the Standard Cost/Unit
paid by Fujisawa to Gilead, all normal and customary trade and quantity
discounts and customary allowances granted to purchasers of the Product,
government and Medicaid rebates pursuant to agreements with government
regulatory authorities, administrative fees to managed health care organizations
that are not affiliated with Fujisawa or its affiliates or licensees (including
but not limited to Group Purchasing Organizations and HMO’s), chargebacks and
reporting rebates paid to wholesalers and other distributors, returns, recalls,
free replacements actually granted to such purchasers; less freight expenses for
shipping finished product to such purchasers at actual and/or average Fujisawa
rates; and less excise and value added taxes applicable to sales of the Product
in finished package form which Fujisawa has to pay or absorb on such sales. The
total Net Revenues in local currency will be converted to United States Dollars
on the basis of the midpoint between the buying and selling exchange rates at
the close of business as set forth in the Wall Street Journal on the last
business day of the month in which such sales took place.

An example of such a calculation would be:

 

    Units   X  

Average

Price/Unit

in Dollars

  =   Sales           Seller 1   1,000   X   210   =     210,000              
Seller 2   500   X   180   =     90,0000               Total:   1,500          
300,000               Weighted   =   Total Net   =   300,000/1,500   =$ 200
Average In-     Revenues in $                   Market Price     Total Net Units
     

 

3.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

If the Product were to be sold in more than one Presentation, then a separate
Weighted Average In-Market Price would he calculated for each Presentation.

For the first calendar year in which Fujisawa sells the Product, the Weighted
Average In-Market Price shall be an estimate agreed upon in good faith by the
parties. For each subsequent calendar year, the Weighted Average In-Market Price
shall be the actual figure obtained by the calculation method described above
for Fujisawa’s sales of the Product during the twelve (12) month period ended
December 31 of the immediately preceding year; provided, however, that in the
event a mid-year pricing review is requested pursuant to Paragraph 4.6 then for
the second half of the then current calendar year the calculations shall be
based on Fujisawa’s sales of the Product during the six (6) month period ended
March 31 of the then current year.

2.20 “Co-Promotion Territory”. “Co-Promotion Territory” shall mean the United
States of America.

III. SUPPLY OF PRODUCT

3.1 Fujisawa’s Requirements. No later than the first business day of each
calendar quarter, Fujisawa will advise Gilead of its requirements of Product for
each of the fifteen (15) months beginning with the first month of the next
calendar quarter, i.e., for the fourth through the twenty-first months in the
future. These requirements will be in numbers of vials in each Presentation and
will be used by Gilead to plan production. The first three (3) months of such
requirements will constitute a minimum firm order, and the remaining twelve
(12) months will constitute a non-binding forecast. Gilead shall be obligated to
provide Fujisawa with the quantity of each such minimum firm order plus up to
twenty-five percent (25%) additional if requested by Fujisawa prior to the
beginning of the quarter involved; provided, however, that Gilead will not be
required to supply in any quarter quantities that exceed fifty percent (50%) and
seventy-five percent (75%), respectively, of the amounts contained in Fujisawa’s
most recent and next most recent non-binding forecasts for that quarter.

Should Fujisawa request additional Product in excess of what Gilead is obligated
to provide, Gilead will endeavor to accommodate the request but is not obligated
to do so.

3.2 Gilead’s Standards. Gilead warrants that its obligations hereunder shall be
performed in full compliance with all applicable U.S., state and local laws and
regulations, including, without limitation, all current Good Manufacturing
Standards (“GMP Standards”) and all regulations of the U.S. Food and Drug
Administration. Gilead further warrants that (i) the Product sold hereunder
shall be free from defects in material and workmanship; (ii) all Product and all
packaging materials which come in contact with the Product will not, at the time
of delivery, be adulterated or contaminated, within the meaning of all
applicable U.S., state and local laws and regulations; (iii) it has full right
to manufacture and sell the Product, including without limitation all necessary
licenses and government approvals; (iv) the Product shall meet such
specifications included in Appendix C hereto; and (v) the Product shall, as
applicable, meet all requirements of any other governmental body in countries
where the Product is approved for sale and shall in all instances be
manufactured in accordance with current Good Manufacturing Practices. Gilead
DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Gilead agrees that its
warranties contained herein shall be extended by Fujisawa to its customers.

 

4.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.3 Nonconforming Product. In the event any shipment of Product from Gilead to
Fujisawa or its designee fails to meet the specifications as described in the
attached Appendix C or fails to meet the specifications or standards approved by
the U.S. Food and Drug Administration, if the Product is to be sold in the
Co-Promotion Territory, or by the equivalent regulatory authorities in Canada,
if the Product is to be sold in Canada, Gilead agrees to replace such shipment
at its expense, including charges incurred by Fujisawa or its designee for
freight and customs clearance, if applicable. Fujisawa or its designee, at
Gilead’s option, shall return any such rejected shipment to Gilead at Gilead’s
expense, or dispose of such rejected shipment in an approved manner at Gilead’s
expense.

3.4 Bulk Vials. Gilead will supply Product to Fujisawa in labeled, finished
vials proper for sale in the Fujisawa Territories and the Co-Promotion Territory
accompanied by a Certificate of Analysis.

IV. TERMS OF PURCHASE

4.1 Prices. All prices described hereunder will be direct pricing in U.S.
dollars to Fujisawa payable by Fujisawa F.O.B. Gilead’s Product manufacturing
facility located nearest to the destination of shipment.

4.2 Price of Product.

(a) Except as provided in Section 4.3 of this Agreement or subsection 4.2(b)
below, Fujisawa shall pay to Gilead the Standard Cost/Unit for all Product
purchased by Fujisawa under this Agreement, regardless of the intended use for
such Product; provided that by March 31 of each year, either Gilead or Fujisawa,
as the case may be, shall pay to the other party the “Year-End Adjustment” (as
defined in Section 4.8).

(b) Gilead agrees to supply 1,000 vials of Product to Fujisawa for use in
Non-Clinical Research Activities at a price equal to one-half the Standard
Cost/Unit.

4.3 Price of Product for Commercial Sale in Canada. The parties acknowledge and
agree that, with respect to Product purchased by Fujisawa from Gilead for
commercial sale in Canada, Fujisawa shall pay the Gilead Price, which shall be
calculated as follows:

(a) subject to Subparagraphs 4.3(b) and 4.3(c) below, the Gilead Price will be [
* ] of Gilead’s Standard Cost/Unit plus [ * ] of the “Cost Savings”. The term
“Cost Savings” shall be defined as [ * ] of the amount by which the Constant
determined pursuant to Paragraph 4.3(d) below exceeds the Standard Cost/Unit.
The formula for a calculation under this Paragraph 4.3(a) is:

[ * ]

(b) the Gilead Price will not exceed [ * ] of the Weighted Average In-Market
Price unless such limitation would cause the Gilead Price to be below Gilead’s
Standard Cost/Unit, in which case the Gilead Price will be Gilead’s Standard
Cost/Unit.

 

5.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) notwithstanding Paragraph 4. 3 (a), if approval of the Canadian equivalent
of an NDA in Canada (a “Canadian NDA”) occurs prior to eighteen (18) months from
August 9, 1991, the Gilead Price for the next twelve (12) months will be [ * ]
of Gilead’s Standard Cost/Unit plus [ * ] of the Cost Savings, and the
limitations in Paragraph 4.3(b) will not apply. Notwithstanding Paragraph 11.1
below, prior to approval of the Canadian NDA, Gilead may continue to make sales
in Canada on a special license or compassionate use basis and may retain the
proceeds thereof.

(d) the Constant referred to in Subparagraph 4.3(a) will be determined as
follows: (i) until the end of the year in which occurs (the “Approval Year”) the
earlier of U.S. approval of an NDA on the Product or Japanese approval of the
equivalent (the “Approval Year-End”) , the Constant will be [ * ]; (ii) for the
five years after the Approval Year-End the Constant will be the Standard
Cost/Unit in the twelve months ended September 30 of the Approval Year; and
(iii) for each five year period thereafter the Constant will be the Standard
Cost/Unit in the twelve months ended September 30 of the last year in the prior
five year period.

4.4 Payment Terms. Fujisawa hereby agrees that it will pay the amount due in
respect to each month’s order from Gilead within thirty (30) days after delivery
of Product and invoice.

4.5 Records and Inspection Rights.

(a) Gilead hereby agrees to keep, and to cause its affiliates, licensees and
sublicensees; to keep, accurate records in sufficient detail to enable Fujisawa
to verify the accuracy of the calculation of Standard Cost-/Unit. Gilead further
agrees to permit, upon the request of Fujisawa, a representative or agent of
Fujisawa to review the aforementioned records of Gilead and its affiliates
during normal business hours.

(b) Fujisawa hereby agrees to keep, and to cause its affiliates, licensees and
sublicensees to keep, accurate records in sufficient detail to enable Gilead to
determine the amounts payable pursuant to Paragraphs 4.3 above and 5.4 below,
including information about whether Product purchased was used for
Pre-Commercial Activities or resale. Fujisawa further agrees that it shall
provide, and that it shall contractually obligate its affiliates, licensees and
sublicensees to provide, the information required to calculate the correct
Weighted Average In-Market Price. Fujisawa further agrees to permit, upon the
request of Gilead, a representative or agent of Gilead to review the
aforementioned records of Fujisawa and its affiliates during normal business
hours in order to verify the accuracy of the payments made or payable to Gilead
pursuant to Paragraph 4.3 above.

(c) All reviews conducted under this Paragraph 4.5 shall be performed either by
the party requesting such review or by an independent third party at the expense
of the party requesting the review.

4.6 Establishing Prices. The parties agree that by February 15 of each year,
Gilead will notify Fujisawa of the Standard Cost/Unit and Fujisawa will notify
Gilead of the Weighted Average In-Market Price, to be used for the remainder of
the year, through February 15 of the following year. If Gilead’s actual
cost/unit has risen or declined by [ * ] or more on average, as compared to the
Standard Cost/Unit then in effect, or if Fujisawa’s actual in-market prices have
risen or declined by [ * ] or more on average, as compared to the current
Weighted Average In-Market Price, then Gilead or Fujisawa (as the case may be)
may by June 1 of any year request a mid-year pricing review and revised Standard
Cost/Unit and Weighted Average In-Market Prices will then be used for the period
July 1 through December 31 of that year.

 

6.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.7 Shipment for Sales in Canada. As long as the Product is approved in any
Gilead Territory in the European Economic Community (the “EEC”) and until the
Product is approved for sale in the United States, Gilead shall ship any Product
purchased by Fujisawa for sale in Canada from a Gilead Territory in the EEC of
Gilead’s choice in which the Product is approved for sale; provided, that
Fujisawa notifies Gilead at the time it purchases the Product that the Product
will be sold in Canada. Fujisawa shall pay all additional costs incurred by
Gilead which result from Gilead shipping the Product from a Gilead Territory in
the EEC in which the Product is approved for sale and not directly from Gilead’s
primary manufacturing facility, including-but not limited to additional costs of
shipping, insurance, duties and taxes.

4.8 Year End Adjustment. By March 15 of each calendar year, Gilead shall
calculate Gilead’s actual costs of manufacturing the Product for the immediately
preceding calendar year, calculated and allocated according to generally
accepting accounting principles (the “Actual Cost/Unit”), Gilead shall also
calculate by March 15 of each calendar year (a) the amount Fujisawa would have
paid Gilead under this Agreement for all Product purchased by Fujisawa from
Gilead in the immediately preceding calendar year at a price equal to the Actual
Cost/Unit for such year (the “Actual Total Cost”) and (b) the amount Fujisawa
actually paid Gilead under this Agreement for all Product purchased by Fujisawa
in the immediately preceding calendar year using the Standard Cost/Unit in
effect at the time of purchase (the “Amount Paid by Fujisawa”). Fujisawa shall
have the right to review all calculations made by Gilead.

If the Amount Paid by Fujisawa is greater than the Actual Total Cost, then
Gilead shall pay Fujisawa by March 31 the difference between the Amount Paid by
Fujisawa and the Actual Total Cost. If the Actual Total Cost is greater than the
Amount Paid by Fujisawa, then Fujisawa shall pay Gilead by March 31 the
difference between the Actual Total Cost and the Amount Paid by Fujisawa. The
obligation of either party to make a payment to the other party under this
Section 4.8 shall be suspended if disputed in good faith, provided that once any
such dispute is resolved, the agreed amount shall be paid by the appropriate
party.

V. DEFAULT/GRANT OF LICENSE

5.1 Gilead Default/Grant of License. Gilead hereby acknowledges and agrees that
if, while this Agreement is in effect, (i) Gilead so elects by written notice to
Fujisawa or, (ii) it defaults on its obligations under paragraphs 3.1 and 3.2
above and fails to cure such default within ninety (90) days after receipt of
written notice from Fujisawa setting forth the basis of such default, Fujisawa
shall automatically receive, and shall be deemed to have received hereunder, a
royalty-free, nonexclusive, non-transferable license without right of sublicense
(subject to paragraph 5.4 hereof) to practice Gilead Patents and Gilead
Technology to manufacture Product for Pre-Commercialization Activities and
commercialization of Product in the Fujisawa Territories or the Co-Promotion
Territory. In the event that Gilead makes the election provided for in
Subparagraph 5.1(i) above, its obligations under Paragraph 3.1 shall terminate
one year later.

5.2 Disclosure of Gilead Technology. Gilead acknowledges and agrees that
following any receipt by Fujisawa of a license pursuant to and in accordance
with the provisions of Paragraph 5.1 above, it shall promptly disclose to
Fujisawa all Gilead Technology which may be necessary for the manufacture and
use of Product.

 

7.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.3 Warranty. Gilead hereby warrants to Fujisawa that it has not entered into,
and will not enter into during the term of this Agreement, any agreement with
any third party which would conflict with the license which Fujisawa would
receive under Paragraph 5.1 above in the event of a default.

5.4 Obligations. In the event of a default under Paragraph 5.1, Fujisawa agrees
to pay Gilead quarterly an amount equal to [ * ] of the Weighted Average
In-market Price on products manufactured by Fujisawa. In the event that Fujisawa
is [ * ], the amount paid to Gilead shall be [ * ]. Any payments to Gilead made
under this Paragraph 5.4 shall continue until the expiration of the last to
expire of any patents in the United States of America or Japan that cover the
manufacture, use or sale of Product.

VI. CONFIDENTIAL STATUS/PROTECTION OF TECHNOLOGY

6.1 Confidence Obligations. Except as otherwise specifically provided herein,
for a period of ten (10) years from the date of disclosure, each party will
treat as confidential and not disclose to others all Confidential Information of
the other party that is disclosed to it by the other party in connection with
the performance of this Agreement.

6.2 Use of Proprietary information. Except as otherwise specifically provided
for herein, for a period of ten (10) years from the date of disclosure, all
Confidential Information which is disclosed hereunder shall be used by the
receiving party solely for the purposes of furthering the objectives of this
Agreement.

6.3 Oral Disclosure. Oral disclosures by the parties, if reduced to writing
within thirty (30) days of disclosure and submitted to the other party in
accordance with Paragraph 6.1 or 6.2 hereof, will be deemed confidential.

6.4 Exceptions. The commitments of Paragraphs 6.1, 6.2 and 6.3 hereof shall not
extend to any information which:

(a) was known to the receiving party prior to the disclosure thereof by the
disclosing party, as evidenced by written records kept in the normal course of
business; or

(b) is or shall become, other than by act or omission on the part of the
receiving party, known to the public; or

(c) shall be made available to the receiving party by a third party lawfully in
possession of same and having the right to disclose the same, such right being
evidenced by a writing.

6.5 Disclosure To Government and Under Court Order. Notwithstanding the
provisions of this Article VI, each party shall have the right, upon reasonable
notice to the other party, to disclose to governmental agencies such
Confidential Information as is required to comply with regulatory requirements.
Either party will have the right to disclose Confidential Information as
required by court order provided that no Confidential Information of the other
party will be so disclosed without giving the other party reasonable notice and
an opportunity to seek a protective order.

 

8.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.6 Publicity. Neither party will originate any publicity, news release, or
other public announcement, written or oral, whether to the public press, to
holders of publicly owned stock, or otherwise, relating to the terms of this
Agreement, to any amendment thereto or the existence of an arrangement between
the parties without the prior written approval of other party; provided,
however, that such approval will not be unreasonably withheld; and provided
further, that each party may make such disclosures to the public as are, in the
reasonable opinion of its counsel, necessary to comply fully with the applicable
law.

VII. TERM/TERMINATION

7.1 Term. The parties hereby agree that, subject to the early termination
provisions set forth in Paragraph 7.2 below, this Agreement shall terminate upon
the expiration of the last to expire of any patents in the United States of
America that cover the manufacture, use or sale of Product.

7.2 Early Termination. The parties agree that this Agreement may be terminated
as follows:

(a) Either party shall have cause for termination if the other party breaches
any material obligation under this Agreement and fails to cure such breach
within ninety (90) days after receipt of written notice from the terminating
party which sets forth the basis of such breach and the terminating party’s
express intent to terminate the Agreement under this Paragraph 7.2 due to such
breach. In the event-the defaulting party shall not have cured its material
breach hereof to the reasonable satisfaction of the other party within such
ninety (90) day period this Agreement shall terminate automatically without
further action by the parties.

(b) Fujisawa may terminate this Agreement in the event that, in its reasonable
opinion, the results of preclinical or clinical tests of the Product shall
render the commercialization of the Product impracticable or impossible.
Termination under this Paragraph 7.2(b) may be effected by Fujisawa’s giving not
less than thirty (30) days written notice to Gilead.

7.3 Effect of Termination. The parties agree that upon termination of this
Agreement, the following terms shall apply: (a) Fujisawa shall be obligated to
pay Gilead any and all amounts becoming due to Gilead under this Agreement prior
to the termination hereof; and (b) the parties’ respective obligations under
Article VI above shall survive. In addition, in the case of termination under
Paragraph 7. 2 (a) hereof because of the default by Gilead under Paragraph 3.1,
the provisions of Article V hereof shall apply and Gilead’s audit rights under
Paragraph 4.5(b) shall survive with respect to Gilead’s royalty rights under
Paragraph 5.4.

VIII. RIGHTS ON TERMINATION

8.1 Prior Obligations. Any termination of this Agreement, as provided herein,
shall not relieve either party of any obligation arising hereunder prior to such
termination.

8.2 Trademark Assignment. If this Agreement is terminated pursuant to Paragraph
7.1 upon the expiration of the last to expire of any patents in the United
States of America that cover the manufacture, use or sale of the Product, the
Canadian trademark registration identified in Appendix D will be assigned to
Fujisawa by Gilead. Thereafter, Gilead will not market the Product in any
country in the Fujisawa Territories in which Fujisawa continues to market the
Product using the Gilead Trademark, and Fujisawa will not market the Product in
any country in the Gilead Territories in which Gilead

 

9.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

continues to market the Product using the Gilead Trademark. Upon termination of
this Agreement pursuant to Paragraph 7.1 hereof, Fujisawa and Gilead shall
continue to co-promote the Product in the Co-Promotion Territory for as long as
it is mutually agreeable to Fujisawa and Gilead, using the U.S. trademark for
the Product.

8.3 Royalty to Fujisawa. In the event that Fujisawa’s rights with respect to the
Fujisawa Territories or the Co-Promotion Territory end by reason of Fujisawa’s
action under Paragraph 7.2(b) or a default by Fujisawa that leads to termination
of this Agreement, Gilead agrees to pay a royalty to Fujisawa of [ * ] of
Gilead’s Net Revenues from the sale of the Product in the former Fujisawa
Territories or the Co-Promotion Territory. This obligation shall continue until
the last to expire of any patents in the United States of America or Japan that
cover the manufacture, use or sale of the Product. Fujisawa’s audit rights under
Paragraph 4.5(a) will survive with respect to such royalty.

8.4 Royalty Payment to Fujisawa with respect to certain Territories. Gilead
shall pay a royalty to Fujisawa of [ * ] of Gilead’s Net Revenues from the sale
of the Product in Japan, Korea, Taiwan, The People’s Republic of China, India,
Pakistan, Bangladesh, the Philippines, Indonesia, New Guinea, Western Samoa, New
Caledonia, Bora Bora, Tahiti, Fiji, Tonga, the Marshall Islands, the Gilbert
Islands, the Solomon Islands, the Archipelago Islands, and Canada if it becomes
a Gilead Territory pursuant to the last sentence of Section 14.1 of this
Agreement (the “Royalty Countries”). For purposes of this Section 8.4, ‘Net
Revenues’ shall mean gross revenues derived from the sale of the Product in
finished package form sold by Gilead and its affiliates less Standard Cost/Unit
for all such Product, all normal and customary trade and quantity discounts and
customary allowances granted to purchasers of the Product, Medicaid or similar
rebates pursuant to agreements with government regulatory authorities,
administrative fees to managed health care organizations that are not affiliated
with Gilead or its affiliates or licensees (including but not limited to Group
Purchasing Organizations and HMO’s), chargebacks and reporting rebates paid to
wholesalers and other distributors, returns, recalls, free replacements actually
granted to such purchasers; less freight expenses for shipping finished product
to such purchasers at actual and/or average Gilead rates; and less excise and
value added taxes applicable to sales of the Product in finished package form
which Gilead has to pay or absorb on such sales. Gilead hereby agrees that it
will pay such royalty in U.S. dollars within sixty (60) days after the end of
each quarter. If sales of the Product in any of the Royalty Countries are made
in currencies other than U.S. dollars, the royalty amount with respect to such
Royalty Country shall be computed in U.S. dollars based on the amount of net
Revenues in U.S. dollars recorded by Gilead on its financial statements on a
consistent basis. The obligations under this Section 8.4 shall continue until
the last to expire of any patents in the United States of America or Japan that
cover the manufacture, use or sale of the Product. Fujisawa’s audit rights under
Paragraph 4.5(a) shall apply to all royalty payments under this Section 8.4.

8.5 Obligation of Gilead to Supply the Product. In the event that the parties do
not continue to co-promote the Product in the Co-Promotion Territory after this
Agreement is terminated pursuant to Paragraph 7.1 and Fujisawa desires to
continue to market the Product in the Co-Promotion Territory, then Gilead agrees
to supply the Product to Fujisawa at the Gilead Price for as long as Fujisawa
continues to market and sell the Product in the Co-Promotion Territory. Upon
termination of the Agreement pursuant to Paragraph 7.1, if Fujisawa continues to
market the Product using the Gilead Trademark in the Fujisawa Territories, then
Gilead agrees to supply the Product to Fujisawa at the Gilead Price for as long
as Fujisawa continues to market and sell the Product in the Fujisawa
Territories.

 

10.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IX. FORCE MAJEURE

9.1 Obligations Excused. Each party’s obligations hereunder shall be excused by
strikes, riots, war, invasion, acts of God, fire, explosion, floods, earthquake,
delay of carrier, delay of construction, shortages or failures in the supply of
material, acts of government agencies or instrumentalities, judicial action, and
other contingencies beyond the reasonable control of the party to be excused. In
any such event, Gilead will make reasonable efforts to fulfill Fujisawa’s
requirements for, and Fujisawa will make reasonable efforts to take delivery of,
the Product as defined herein. If for any of the reasons set forth above, Gilead
shall be unable to deliver any of the agreed upon quantities of the Product to
Fujisawa when due, Gilead shall immediately notify Fujisawa of such inability
and of the period for which such inability is expected to continue. If for any
of the reasons set forth above, Fujisawa shall be unable to accept delivery of
any of the agreed upon quantities of the Product when due, Fujisawa shall
immediately notify Gilead of such inability and of the period for which such
inability is expected to continue.

X. GROSS INEQUITIES

It is the further intent of the parties hereto that they shall mutually benefit
from the terms, conditions and provisions of this Agreement, and in the event
that either party shall suffer a gross inequity resulting from such terms,
conditions or provisions, or from a substantial change in circumstances or
conditions, the parties shall negotiate in good faith to resolve or remove such
inequity. It is mutually and agreed, however, that nothing herein shall be
construed to relieve either party of any of its obligations under this
Agreement. The parties further agree that, other than such inequities, neither
party shall assert or cause to be asserted in any suit, action, proceeding or
other adjudication that any of the terms, conditions, or provisions of this
Agreement are or will be unenforceable, unjust, unreasonable, unreasonably
discriminatory, preferential or prejudicial, or otherwise in violation of any
provision of any statute or any applicable rule thereof.

XI. PATENT & TRADEMARK LICENSE

11.1 Grant of Patent License. Gilead hereby grants to Fujisawa a fully paid,
royalty-free, exclusive license under Gilead Patents and Gilead Technology to
use and sell the Product for consumption in the Fujisawa Territories. This
license shall not restrict Gilead’s right to license or use the Gilead Patents
and Gilead Technology for other purposes or in other Territories. Gilead
warrants that it owns the Gilead Patents and Gilead Technology.

11.2 Sublicense. Fujisawa has the right to sublicense Gilead Patents and Gilead
Technology solely for the use and sale of the Product for consumption in the
Fujisawa Territories.

11.3 Improvements and Discoveries. If prior to the execution of the Termination
Agreement or thereafter, Gilead applies for a patent in the Territories covering
an improvement in the Product, Gilead shall automatically grant Fujisawa a
license in the Fujisawa Territories under such patents to the extent of the
license granted in Paragraph 11.1 hereof. All such Gilead patents to which
Fujisawa obtains licenses shall be added to Appendix A hereof and should be
considered to be included in the definition of Gilead Patents for all purposes
of this Agreement.

11.4 Patent Infringement Indemnity. Gilead shall indemnify, defend and hold
harmless Fujisawa against any claims, actions or proceedings by any third
parties that the use of the Product in the

 

11.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

intravenous treatment of fungal infections in the United States of America
infringes any patents held or licensed by such third party. Fujisawa must notify
Gilead within 15 business days of any such claims, actions or proceedings and
agrees to cooperate with Gilead in the defense thereof. This indemnity shall
terminate two years after the termination of this Agreement.

11.5 Trademark License. Gilead hereby grants to Fujisawa an exclusive license
and right to use the Gilead Trademark identified in the Appendix D attached
hereto, (which, may be added to from time to time) , on the Products solely in
the Fujisawa Territories and subject to the terms and conditions of this
Agreement. Gilead hereby grants to Fujisawa a non-exclusive license and right to
use the United States trademark registration identified in Appendix D (which may
be added to from time to time) on Product sold in the Co-Promotion Territory and
subject to the terms and conditions of this Agreement. Fujisawa agrees that it
will sell the Product under the Gilead Trademark in any country in the Fujisawa
Territories or in the Co-Promotion Territory where such trademark can lawfully
be adopted by Fujisawa and registered by Gilead.

11.6 Trademark Maintenance. Gilead agrees to seek, maintain and renew the Gilead
Trademark, as appropriate, in the Fujisawa Territories and in the Co-Promotion
Territory.

11.7 Trademark Infringement. In the event that Fujisawa learns of any
infringement or threatened infringement of the Gilead Trademark in the Fujisawa
Territories or the Co-Promotion Territory or that any third party alleges or
claims in the Fujisawa Territories or the Co-Promotion Territory that the Gilead
Trademark is liable to deception or confusion to the public, or is liable to
dilute or infringe any right, Fujisawa shall notify Gilead giving particulars
thereof. Fujisawa may enforce the Gilead Trademark against any such infringement
and has the right to defend any such allegation or claim at its own expense.
Gilead shall have the right to assist in any such enforcement or defense or to
assume it if Fujisawa declines to do so, in either case at Gilead’s own expense.
Gilead shall have no duty to defend or indemnify Fujisawa in any such matter.
Each party will bear its own expenses in any such matter, and any recovery will
be prorated according to funds expended.

11.8 Third Party Patents & Trademarks. No proceedings have been instituted or
are pending or threatened which challenge the validity or the ownership by
Gilead of the Gilead Patents. Furthermore, there are no licenses, grants or
other authorizations or rights to use any trademarks, patents and applications
or any other technical know-how or proprietary rights of Gilead with respect to
the Product in the Fujisawa Territories or in the Co-Promotion Territory.

XII. TERMINATION OF PARTNERSHIP AGREEMENT

12.1 Termination. The Partnership Agreement is hereby terminated. The
Partnership is hereby wound up, dissolved, and terminated. All rights of the
Partnership to patents, patent applications, know-how and technology are hereby
assigned to Gilead.

XIII. INDEMNITY AND INSURANCE

13.1 Indemnification by Fujisawa. Fujisawa agrees that it will indemnify, defend
and hold harmless Gilead from and against any liability damage, loss and/or
expense (including without limitation, all attorneys fees and expenses of
litigation) incurred by or imposed upon Gilead which arise from, relate to
and/or are in connection with any suit, action, claim, demand or judgement:
(i) arising out of the untruth, inaccuracy or any breach of any representation,
warranty, agreement, term, condition or

 

12.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

covenant made by Fujisawa in this Agreement (and/or any amendment thereto)
and/or any Exhibit, Appendix thereof (and/or any amendment thereto);
(ii) arising out of the sale of distribution of the Product by Fujisawa; and/or
(iii) any breach of its obligations under the agreement with the CRO
administering the Program as defined in paragraph 14.1 (a) (iv). Notwithstanding
the foregoing, Fujisawa shall have no obligation to indemnify, defend and hold
harmless Gilead pursuant to this Paragraph 13.1, if any such liability, damage,
loss and/or expense is a result of Gilead’s negligent acts or omissions.
Fujisawa’s obligation under this Paragraph 13.1 shall survive termination or
expiration of this Agreement for as long as Fujisawa continues to distribute the
Product (and/or any Presentation) and for a period of five years thereafter.

13.2 Indemnification by Gilead. In addition to its obligation under Paragraph
11.4 of this Agreement, Gilead agrees that it will indemnify, defend and hold
harmless Fujisawa from and against any and all liability, damage, loss and/or
expense (including with out limitation, all attorneys fees and expenses of
litigation) incurred by or imposed on Fujisawa which arise from, relate to
and/or are in connection with any suit, action, claim, demand or judgement;
(i) arising out of the untruth, inaccuracy or any breach of any representation,
warranty, agreement, term, condition or covenant made by Gilead in this
Agreement (and/or any amendment hereto) and/or any Exhibit, Appendix thereof
(and/or amendment thereto); (ii) arising out of Gilead and/or any affiliated or
related entity conducting clinical trials or research under Fujisawa’s
Investigational New Drug Application; (iii) arising out of the manufacture,
distribution, supply or sale of the Product and/or any of the Presentations,
regardless of whether such Product or Presentations were used for research
(including without limitation the Program, clinical trials, emergency drug use
programs, compassionate use programs or equivalent type programs) or commercial
purposes; and/or (iv) breach of any of Gilead’s obligations under this Agreement
with the CRO for the Program. Notwithstanding the foregoing, Gilead shall have
no obligation to indemnify, defend and hold Fujisawa harmless pursuant to this
paragraph 13.2 if any such liability, damage, loss and/or expense is a result of
Fujisawa’s negligent acts or omissions. Gilead’s obligations under this
Paragraph 13.2 shall survive termination or expiration of this Agreement for as
long as the Product (and/or any Presentation) is supplied for research purposes,
commercially sold or distributed in the United States or Canada and for a period
of five years thereafter.

13.3 Insurance.

(a) Gilead shall purchase and maintain the following insurance at its own
expense for as long as the Product (and/or any Presentation) is supplied for
research purposes, commercially sold or distributed in the United States or
Canada, and for a period of five years thereafter: (i) Commercial General
Liability Insurance including Blanket Contractual Liability and Personal Injury
and Advertising Liability with limits of liability of not less than [ * ] per
occuffence/[ * ] aggregate; (ii) Products Liability/Clinical Studies Liabiltiy
Insurance including Broad Form Vendors Coverage in favor of Fujisawa having
limits of liability of not less than [ * ] per occurrence /[ * ] aggregate; and
(iii) Worker’s Compensation Insurance with limits satisfactory to statutory laws
and Employer’s Liability Insurance with limits of liability of not less than [ *
] per occurrence.

(b) Fujisawa shall purchase and maintain the following insurance at its own
expense during the term of this Agreement and thereafter for as long as Fujisawa
continues to distribute the Product, and for an additional period of five years
thereafter: (i) Commercial General Liability Insurance including Blanket
Contractual Liability and Personal Injury and Advertising Liability with limits
of liability of not less than [ * ] per occurrence/[ * ] aggregate;
(ii) Products Liability/Clinical Studies Liability Insurance

 

13.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

having limits of liability of not less than [ * ] per occurrence/[ * ]
aggregate; and (iii) Worker’s Compensation Insurance with limits satisfactory to
statutory laws and Employer’s Liability Insurance with limits of liability of
not less than [ * ] per occurrence.

(c) Each party shall furnish Certificates of Insurance to the other upon written
request.

XIV. MISCELLANEOUS

14.1 Product Development and Commercialization in the Co-Promotion Territory.

(a) Clinical and Regulatory Matters. The parties agree as follows with respect
to clinical and regulatory matters for the Product in the Co-Promotion
Territory:

(i) Fujisawa will have primary regulatory responsibility for the Product in the
Co-Promotion Territory. Gilead may conduct clinical trials of AmBisome in the
Co-Promotion Territory as set forth in this Agreement. Any clinical trials of
AmBisome conducted by Gilead in the Co-Promotion Territory will be performed
under the Fujisawa AmBisome Investigational New Drug Application, and Fujisawa
will hold any New Drug Application that will result from clinical trials of the
Product in the Co-Promotion Territory.

(ii) Fujisawa will have primary responsibility for the conduct of clinical
trials in the Co-Promotion Territory of Product for the indications of Fever of
Unknown Origin and Cryptoccocal Meningitis.

(iii) Gilead will have primary responsibility for the conduct of clinical trials
in the Co-Promotion Territory of Product for the indication of Histoplasmosis.
Gilead will use its best efforts to begin such clinical trials by the third
quarter of 1995. Prior to the commencement of any such clinical trial, Fujisawa
and Gilead agree to meet with the U.S. Food and Drug Administration (“FDA”)
together to review the design of the trial. Gilead will be responsible for:
(1) the presentation of data resulting from such clinical trials for all
purposes, including in publications and to the FDA as part of a joint
presentation with Fujisawa, and (2) the final written reports of the clinical
studies.

(iv) Fujisawa shall conduct a compassionate use program (the “Program”) for the
Product in the United States. The parties agree that: (A) Fujisawa shall prepare
and develop the Protocol for the Program, in consultation with Gilead-4
(B) Fujisawa shall engage a Contract Research Organization (“CRO”), in
consultation with Gilead which CRO will manage the day-to-day operations of the
Program according to such Protocol and under Fujisawa’s direction, (C) Fujisawa
shall prepare and negotiate, in consultation with Gilead, a written agreement
between the CRO, Gilead and Fujisawa, outlining the responsibilities of each
party; and (D) as the Program will be conducted under Fujisawa’s Investigational
New Drug Application, any data information or discoveries resulting from and/or
arising from the Program shall belong solely and exclusively to Fujisawa. The
parties further agree that Gilead shall, at its cost and expense (and without
charge to Fujisawa): (A) supply all required quantities of the Product for the
Program, and (b) pay any and all costs and expenses associated with engaging the
CRO to conduct the Program.

(v) Fujisawa may audit, at its expense, any clinical trials conducted or managed
by Gilead in the Co-Promotion Territory upon reasonable notice to Gilead. Gilead
may audit, at its expense, any clinical trials conducted or managed by Fujisawa
in the Co-Promotion Territory upon reasonable notice to Fujisawa.

 

14.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(vi) In any of the clinical trials referred to in subparagraphs 14. 1
(a) (i) through (v), the party having exclusive or primary responsibility for
the conduct of the trial will attempt to retain ownership of any inventions made
at the trial site in negotiations with the appropriate institution. If the
institution will not conduct the trial under such circumstances, the party will
attempt to obtain a right or option to obtain such ownership or an exclusive
license on commercially reasonable terms. In the event the institution will not
conduct the trial under the circumstances described in sentence two of this
subsection, then the party will be free to decide whether to proceed with the
trial without first obtaining such a right or option.

(b) Co-promotion in the United States. Upon FDA approval of the Product for sale
in the Co-Promotion Territory, Fujisawa and Gilead will cooperate in the
promotion of the Product in the Co-Promotion Territory, and the parties agree as
follows:

(i) Fujisawa shall be responsible for the physical distribution of the Product
in the Co-Promotion Territory at its cost and shall take all actions necessary
at its cost for the timely physical distribution of the Product in the
Co-Promotion Territory.

(ii) Fujisawa will be responsible for the production of marketing materials
related to the Product. Fujisawa shall have the right to approve all marketing
and promotional materials related to the Product for use in the Co-Promotion
Territory.

(iii) Fujisawa shall invoice, or cause to be invoiced, purchasers of the
Product, and shall be responsible for the collection of all amounts payable by
third parties for the Product.

(iv) Gilead will support the Product with at least 10 medical science liaison
sales persons, in addition to such individuals who will be involved with the
promotion of other Gilead products, along with supporting infrastructure, to
call on opinion leaders and provide technical support for the Product.

(v) Gilead and Fujisawa shall jointly promote the Product for sale in the
Co-Promotion Territory. Each of Gilead and Fujisawa shall bear its own marketing
and sales costs.

(vi) Fujisawa and Gilead will meet at least once each calendar quarter to
discuss marketing and promotional materials related to the Product, marketing
programs and the coordination of promotional activities.

(c) Payment by Fujisawa to Gilead for Sales in the United States. Fujisawa shall
pay to Gilead [ * ] of the Gross Profits from sales of the Product in the Co
Promotion Territory. “Gross Profits” shall mean gross revenues derived from the
sale of the Product in finished package form sold by Fujisawa and its
affiliates, less the Standard Cost/Unit paid by Fujisawa to Gilead for such
Product, all normal and customary trade and quantity discounts and customary
allowances granted to purchasers of the Product, Medicaid rebates pursuant to
agreements with the Department of Health and Human Services, administrative fees
to managed health care organizations that are not affiliated with Fujisawa or
its affiliates or licensees (including but not limited to Group Purchasing
Organizations and HMO’s), chargebacks and reporting rebates paid to wholesalers
and other distributors, returns, recalls, free replacements actually granted to
such purchasers; less freight expenses for shipping finished product to

 

15.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

such purchasers at actual and/or average Fujisawa rates; and less excise and
value added taxes applicable to sales of the Product in finished package form
which Fujisawa has to pay or absorb on such sales.

Fujisawa shall pay the amount due to Gilead under this Section 14.1(c) within 60
days after the end of each calendar quarter. If, as the result of any litigation
or dispute alleging that the manufacture, use or sale of the Product in the
Co-Promotion Territory infringes any other patent rights, Gilead must pay
royalties to such persons alleging such infringement, then the amount of such
royalties shall be deducted from Gilead’s share of Gross Profits payable under
this Section 14.1(c).

Fujisawa hereby agrees to keep accurate records in sufficient detail to enable
Gilead to verify the accuracy of the calculation of Net Profits for a period of
five years from the date of sale. Fujisawa further agrees to permit, upon the
reasonable request of Gilead, a representative or agent of Gilead, reasonably
acceptable to Fujisawa, to review the aforementioned records of Fujisawa during
normal business hours, at Gilead’s expense.

(d) Year-End Adjustment to Gross Profits. By March 30 of each calendar year,
Fujisawa shall calculate the amount Fujisawa would have paid Gilead under
Section 14.1(c) of this Agreement using the Actual Cost/Unit of Product in the
calculation of Gross Profits in place of the Standard/Cost Unit (the “Profits
Owed”). Gilead shall have the right to review all calculations made by Fujisawa.

If the amount actually paid by Fujisawa to Gilead under Section 14.1(c) for the
immediately preceding year (the “Profits Paid”) is greater than the Profits Owed
Gilead, then Gilead shall pay Fujisawa by April 15 the difference between the
Profits Paid and the Profits Owed Gilead. If the Profits Owed Gilead is greater
than the Profits Paid by Fujisawa, then Fujisawa shall pay Gilead by April 15
the difference between the Profits Owed to Gilead and the Profits Paid by
Fujisawa. The obligation of either party to make a payment to the other party
under this Section 14.1(d) shall be suspended if disputed in good faith,
provided that once any such dispute is resolved, the agreed amount shall be paid
by the appropriate party.

(e) Certain Agreements with respect to Canada. Notwithstanding the foregoing, if
Fujisawa has not sold any Product in Canada, either pursuant to the Canadian
equivalent of an NDA or pursuant to Canada’s “Emergency Drug Release” program,
by December 31, 1994, then the country of Canada shall automatically become a
Gilead Territory.

14.2 Cooperation. The parties agree to cooperate with each other and share
information concerning clinical, regulatory, marketing and other matters to the
degree reasonable and appropriate to assist each other in fulfilling their
responsibilities within their Territories. Gilead will provide Fujisawa with
updated information and an analysis of data from all clinical trials conducted
by Gilead. Fujisawa will provide Gilead with updated information and an ongoing
analysis of data from all clinical trials conducted by Fujisawa in the United
States and Canada.

Fujisawa and Gilead shall use commercially reasonable efforts to create and
maintain a common computerized data base, accessible to both Fujisawa and
Gilead, for all clinical trials related to the Product. The parties shall
consult with each other in advance with regard to any significant changes in
strategy in these areas. Notwithstanding the foregoing provisions of this
Paragraph 14.2 the parties agree that, except as provided in Paragraphs 4.2(b)
and 14.3, if one party wishes to use proprietary data

 

16.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

of the other to make a regulatory filing appropriate compensation arrangements
will be negotiated; provided, however that Gilead agrees to allow Fujisawa to
use its research, development and clinical development data obtained for the
registration of the Product in France for Fujisawa’s submission of the Product
for approval by various regulatory agencies within the Fujisawa Territories.

14.3 Gilead Assistance to Fujisawa. Notwithstanding the provisions of Paragraph
14.2, Gilead will without charge provide its existing pharmacological,
biological and clinical data to Fujisawa and will reasonably assist Fujisawa in
understanding such data. Gilead will also file and maintain (but not disclose to
Fujisawa) drug manufacturing master files and such other documents as are
necessary in a form suitable for Fujisawa to obtain marketing approvals in the
countries comprising the Fujisawa Territories and the Co-Promotion Territory.
While Gilead will not charge Fujisawa for the foregoing services, if Fujisawa
requires more extensive services from Gilead, then a price therefore will be
negotiated on a case by case basis.

14.4 Cash Payments. The parties agree that, as a result of operations of the
Partnership, Fujisawa owes Gilead [ * ] and Fujisawa will pay this amount within
one week from the date hereof

14.5 Assignability. The parties acknowledge and agree that this Agreement may
not be assigned, in whole or in part, by either party without the prior written
consent of the other party; except that either party may, without the prior
written consent of the other party assign this Agreement as a whole to (a) a
surviving corporation in the event of a merger or consolidation between the
assigning party, and such surviving corporation, or (b) an entity that purchases
all or substantially all of the assets of the assigning party; provided,
however, that any such surviving corporation or acquiring entity agrees in
writing to assume all of the obligations of, and to accept all of the rights of
the assigning party hereunder. Fujisawa expressly consents to the assignment of
the Termination Agreement and the Amendments to Gilead Sciences, Inc., a
Delaware corporation, provided that Gilead agrees to assume the obligations
under this Agreement.

14.6 Notices. All notices provided for in this Agreement shall be given in
writing and shall be deemed effective when either served by personal delivery or
sent by registered or certified mail, postage prepaid, return receipt requested
to the President of the appropriate party at the business mailing address set
forth hereinabove, or at such other address as the receiving party may hereafter
designate by written notice sent to the other party.

14.7 Governing Law. This Agreement shall be construed and interpreted and the
rights and obligations of the parties shall be determined in accord with the
substantive laws of the State of California, without regard for its conflict of
laws principles.

14.8 Entire Agreement. This Agreement constitutes the entire agreement and
understanding relating to the subject matter hereof, and supersedes all previous
communications, proposals, representations and agreements, whether oral and
written, relating to such subject matter.

14.9 Modifications. The parties acknowledge and agree that this Agreement may
only be modified by the mutual written agreement of the parties.

14.10 Limitation on License and Assignment. The Gilead Patents and Gilead
Technology contain rights that Gilead has obtained by license or assignment from
others. Notwithstanding any other provision hereof, the licenses granted and
assignments made to Fujisawa hereunder are limited to the extent necessary such
that they do not exceed the rights that Gilead possesses.

 

17.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

14.11 Appendices. All appendices hereto shall be incorporated herein and shall
be part of this Agreement.

14.12 Waiver. Any waiver by either party or any breach of this Agreement shall
not be construed or deemed to be a waiver of any subsequent breach of the same
provision or condition unless such waiver is expressed in writing and signed by
the party to be bound.

14.13 Binding Effect. This Agreement shall be binding upon the respective
parties and shall inure to the benefit of their respective successors and
permitted assigns.

14.14 Mediation. If the parties cannot resolve a controversy arising out of this
Agreement, the parties shall jointly appoint a mediator, who shall be acceptable
to each party, and submit such controversy to non-binding mediation. The costs
of the mediator shall be divided equally between the parties.

14.15 [ * ]

IN WITNESS WHEREOF, each party has caused this Amended and Restated Agreement to
be executed and delivered to the other party.

 

     FUJISAWA HEALTHCARE, INC. Date:    June 10, 2004   By:  

/s/ Theron E. Odlaug

     Title:   Executive Vice President      GILEAD SCIENCES, INC. Date:    July
1, 2004   By:  

/s/ John F. Milligan, Ph.D.

     Title:   Executive Vice President and CFO

 

18.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Appendix A

Patents with Claims Covering AmBisome

Issued Patents [ * ]

 

19.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Appendix B

Gilead Technology means all formulations, preparations, compounds, formulas,
production processes, application processes, improvements, modifications,
research and test data, tabulations, specifications, devices, techniques,
analyses, reports, know-how, information and other trade secrets necessary to
manufacture and use the Product.

 

20.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Appendix C

Specification

[ * ]

 

21.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Appendix D

AmBisome

TRADEMARKS REGISTERED

 

Country/State

  Number    Effective Date    Term United States   1,598,121    May 29, 1990   
10 years

AmBisome

TRADEMARK APPLICATIONS PENDING

 

Country

  Filing Date    Appl, No. Canada   November 22, 1989    645,451

 

22.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

AMBISOME

TRADE MARKS REGISTERED

 

Country/State

   Number    Effective Date    Term United States    1,598,121    May 29, 1990
   10 years Austria    130,478    April 17, 1990    10 years Benelux    470,660
   November 22, 1989    10 years Denmark    08,419    December 28,1990    10
years France    1,562,814    November 29, 1989    10 years Great Britain   
1,407,038    December 4, 1989    7 years So. Korea    209,508    February 6,
1991    Initially 10 years, but extended to 2/5/11 Switzerland    377,809   
November 29, 1989    20 years

 

23.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

AMBISOME

TRADEMARK APPLICATIONS PENDING

 

Country

   Filing Date    Appl. No.

Australia

   27 November 1989    524213

Canada

   22 November 1989    645,451

Finland

   7 December 1989    6196/89

Ireland

   23 November 1989    6326/89

Israel

   1 December 1989    74593

Italy

   24 January 1990    17074 C/90

Japan

   5 December 1989    137333/89

Norway

   21 November 1989    895734

Portugal

   5 January 1989    261,084

South Africa

   30 November 1989    89/11335

Spain

   12 January 1990    1542051

Sweden

   28 November 1989    89-11189

West Germany

   18 December 1989    V 21868/5 Wz

 

24.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX C

[ * ]

 

25.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.